DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding amendments to the instant pending claims, filed 10 May 2022, are generally persuasive in regards to the previous prior art rejections, double patenting rejections, and rejections under 35 U.S.C 112(d), however, the amended claims have now created indefinite and/or written description issues in regards to the claimed invention.   The Examiner attempted to contact Mr. Juan Perez regarding these newly created issues, to potentially resolve the issues in an Examiner’s Amendment, and left a voice mail, however, no phone call was returned.  Claims 1-3, 11, 12 and 18-20 remain withdrawn from consideration.   It is noted that, although the Applicant has amended the limitations in the pending claims, the Applicant has not made any amendments to the withdrawn claims regarding the amended limitations, thus would create antecedent basis issues if the withdrawn claims are ever rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant amended claims now employ the limitation “bellow,” replacing the limitation “tube.” However, the instant specification only refers to a “bellow assembly” which includes both a “bellows” portion (elements 244-247) and a tubular portion forming a “throat,” and the “throat” portion interacts with the “actuator” to alter the cross section of the throat and a position of the throat.  The actuator does not interact with the “bellow” portion, thus the claims now lack written description and are considered new matter.  The Examiner suggests amending the claims by adding the term “assembly” after every occurrence of “bellow” to obviate this rejection. All claims are similarly rejected due to their dependency.
Allowable Subject Matter
Claims 4-10 and 13-17 contain allowable subject matter, however, are currently rejected under 35 U.S.C. 112(a).
The following is a statement of reasons for the indication of allowable subject matter: Instant independent claim 4 recites the term “bellow” which is actually a bellow assembly, with specific structural aspects in cooperation with an actuator, which the prior art fails to teach or disclose, especially the previously applied prior art references of WO 2009/030870 to Wang and U.S. 3,724,503 to Cooke.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861